251 F.2d 387
102 U.S.App.D.C. 146
Yvette J. MADSEN, Appellant,v.Winfred OVERHOLSER, Superintendent of Saint ElizabethsHospital, Appellee.
No. 14130.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 7, 1958.Decided Jan. 16, 1958, Writ of Certiorari Denied March 31,1958, See 78 S.Ct. 703.

Appeal from the United States District Court or the District of Columbia; Alexander Holtzoff, District Judge.
Mr. Joseph S. Robinson, New York City, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of Court, with whom Mr. Dayton M. harrington, Washington, D.C., was on the brief, for appellant.
Mr. Carl W. Belcher, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Lewis Carroll, George H. Foster, Jr., and Alfred Burka, Asst. U.S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and FAHY and DANAHER, Circuit judges.
PER CURIAM.


1
Appellant, then an Army wife in Germany, was convicted of murdering her husband.  She has served only part of her sentence and is now a mental patient in St. Elizabeths Hospital.  She contends her conviction and sentence were invalid and asks release in habeas corpus.  In a previous habeas corpus case, madsen v. Kinsella, 343 U.S. 341, 72 S.Ct. 699, 96 L.Ed. 988, the Supreme Court sustained her conviction and sentence.  She asks us to treat that decision as overruled by Reid v. Covert (Kinsella v. Krueger), 354 U.S. 1, 77 S.Ct. 1222, 1 L.Ed.2d 1148.  But we deem ourselves bound by the Supreme Court's decision in the Madsen case itself.


2
Affirmed.